 1

 2

 3

 4

 5

 6

 7

 8                            UNITED STATES DISTRICT COURT
 9                  FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11   PARVA ALIZADEH, and PARVA              No. 2:19-mc-0105 TLN AC
     PROPERTY MANAGEMENT, LLC,
12
                  Movants,
13
          v.
14
     UNITED STATES OF AMERICA,
15
                  Respondent,
16
          v.
17
     WELLS FARGO BANK, N.A.,
18
                  Neutral.
19

20   PARVA PROPERTY MANAGEMENT,
     LLC,                                   No. 2:19-mc-0106 TLN EFB
21
                  Movant,
22
          v.
23
     UNITED STATES OF AMERICA,              ORDER
24
                  Respondent,
25
          v.
26
     BANK OF AMERICA,
27
                   Neutral.
28
                                            1
 1             Examination of the above-entitled civil actions reveals that the actions are related within
 2   the meaning of Local Rule 123(a). The actions involve some of the same parties and both involve
 3   similar questions of fact and the same question of law, such that their assignment to the same
 4   judge is likely to effect a substantial savings of judicial effort and is likely to be convenient for
 5   the parties.
 6             The parties should be aware that relating cases under Rule 123 causes the actions to be
 7   assigned to the same judge—it does not consolidate the actions. Under Rule 123, related cases
 8   are generally assigned to the district judge and magistrate judge to whom the first filed action was
 9   assigned. The actions are currently assigned to the same district judge but different magistrate
10   judges.
11             IT IS THEREFORE ORDERED that the action denominated 2:19-mc-0106-TLN-EFB be,
12   and the same hereby is, reassigned to Magistrate Judge Allison Claire for all further proceedings.
13   Henceforth the caption on all documents filed in the reassigned case shall be shown as 2:19-mc-
14   0106-TLN-AC.
15             IT IS FURTHER ORDERED that the Clerk of the Court make appropriate adjustment in
16   the assignment of civil cases to compensate for this reassignment.
17             IT IS SO ORDERED.
18   DATED: July 8, 2019.
19

20

21

22

23

24

25

26

27

28
                                                          2
